                                           Case 3:19-cv-07541-RS Document 91 Filed 04/24/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         KARENA APPLE FENG,
                                  10                                                       Case No. 19-cv-07541-RS
                                                         Plaintiff,
                                  11
                                                  v.                                       ORDER DISMISSING CASE
                                  12
Northern District of California
 United States District Court




                                         DAVID J. LONICH,
                                  13
                                                         Defendant.
                                  14

                                  15

                                  16           On March 30, 2020 plaintiff Karena Apple Feng’s First Amended Complaint (“FAC”) was

                                  17   dismissed without leave to amend with respect to all defendants except David J. Lonich. Lonich

                                  18   had not been served in the time prescribed by the Federal Rules of Civil Procedure. Feng was

                                  19   given 21 days to serve the FAC upon Lonich. That time has since expired, and Feng has yet to file

                                  20   proof of service. The FAC against Lonich is thus dismissed. The Clerk of Court shall close the file

                                  21   in this matter.

                                  22

                                  23   IT IS SO ORDERED.

                                  24

                                  25   Dated: April 24, 2020

                                  26                                                   ______________________________________
                                                                                       RICHARD SEEBORG
                                  27                                                   United States District Judge

                                  28
